PER CURIAM.
In this appeal, James and Mildred Firn challenge the trial court’s determination that James Firn is not entitled to uninsured motorist coverage. The relevant facts underlying the trial court’s final judgment are set forth in its order granting the motion for *1178summary judgment filed by Ohio Casualty Insurance Company. We agree with the trial court’s conclusion that under the terms of the insurance policy at issue in this case, James Firn was not an insured for basic liability coverage and is, therefore, not entitled to uninsured motorist coverage. Accordingly, we affirm.
FULMER, A.C.J., and WHATLEY and NORTHCUTT, JJ., Concur.